[Cite as State v. Kennedy, 2014-Ohio-201.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 99378


                                      STATE OF OHIO
                                                     PLAINTIFF-APPELLEE

                                                    vs.

                          WILLIAM KEITH KENNEDY
                                                     DEFENDANT-APPELLANT



                                       JUDGMENT:
                                   APPLICATION DENIED


                             Cuyahoga County Court of Common Pleas
                                      Case No. CR-559724
                                   Application for Reopening
                                      Motion No. 467824

        RELEASE DATE: January 17, 2014

                                              -i-
FOR APPELLANT

William Keith Kennedy, pro se
Inmate #624-625
Belmont Correctional Institution
P.O. Box 540
St. Clairsville, Ohio 43950

ATTORNEY FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
9th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
KENNETH A. ROCCO, P.J.:

        {¶1} On August 27, 2013, the applicant, William Kennedy, pursuant to App.R.

26(B) and State v. Murnahan, 63 Ohio St.3d 60, 584 N.E.2d 1204 (1992), applied to

reopen this court’s judgment in State v. Kennedy, 8th Dist. Cuyahoga No. 99378, which

this court dismissed on June 18, 2013, for failure to file a record. The state of Ohio did

not file a response. For the following reasons, this court denies the application.

        {¶2} In State v. Kennedy, Cuyahoga C.P. No. CR-559724, the grand jury indicted

Kennedy for two counts of kidnapping, four counts of gross sexual imposition, and one

count of rape. On May 24, 2013, Kennedy pleaded guilty to rape and two counts of

gross sexual imposition; the state nolled the other counts. The trial court imposed an

agreed sentence of 16 years.

        {¶3} On appeal, this case has a peculiar procedural history. A review of the

courts’ dockets shows that Kennedy first filed a motion for delayed appeal on October 2,

2012.    This appeal was assigned court of appeals case number 99018.     On November 6,

2012, this court denied the motion for delayed appeal. On January 9, 2013, Kennedy,

pro se, commenced the instant appeal, Case No. 99378, by filing a notice of appeal and a

motion for delayed appeal. On January 11, 2013, this court summarily dismissed the

appeal for failure to file a timely notice of appeal.   In January 2013, Kennedy also filed

motions for appointment of counsel and for a transcript at state’s expense in the trial
court, which never ruled on them. However, Kennedy never filed such motions in the

instant appeal.      On April 1, 2013, Kennedy filed a motion for reconsideration in the

instant appeal.   In May, this court granted the motions for reconsideration and for a

delayed appeal and stated that the record was due June 3, 2013.      Kennedy never retained

an attorney to represent him and never filed the record.      Accordingly, on June 18, 2013,

this court dismissed this appeal for failure to file the record.

       {¶4} Kennedy now seeks to reinstate this appeal for ineffective assistance of

appellate counsel.    He avers that the public defender’s office mislead him by telling him

to file motions for appointment of counsel and for a transcript at state’s expense with the

county clerk’s office.    Nevertheless, in this appeal, Kennedy was representing himself.

A defendant who represents himself on direct appeal may not maintain an App.R. 26(B)

application to reopen.         State v. Effinger, 8th Dist. Cuyahoga No. 93450,

2009-Ohio-5242; State v. Chapman, 8th Dist. Cuyahoga No. 96629, 2011-Ohio-4829; and

State v. Hurt, 8th Dist. Cuyahoga No. 96032, 2012-Ohio-4268.

       {¶5} Accordingly, this court denies the application to reopen.



__________________________________________
KENNETH A. ROCCO, PRESIDING JUDGE

MARY EILEEN KILBANE, J., and
PATRICIA ANN BLACKMON, J., CONCUR